Citation Nr: 1335075	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  11-14 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for arteriosclerotic heart disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 4, 1969, to October 13, 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran was scheduled for a Board hearing at the RO in June 2013.  He failed to report for the hearing without explanation and has not requested the hearing to be rescheduled.  Therefore, his request for a Board hearing is deemed withdrawn.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The Board notes that in August 2009, the Veteran submitted a claim of entitlement to service connection for bronchial pneumonia.  The record before the Board does not show that this claim has been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action.  


REMAND

According to an April 2011 VA clinical record, the Veteran informed the clinician that he was in receipt of Social Security Administration (SSA) disability benefits.  The SSA records are not currently of record nor is there any indication that the RO attempted to obtain the SSA records.  Since records in the possession of the SSA could be supportive of the claim on appeal, further development to obtain those records is in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain the SSA decision awarding the Veteran disability benefits and the records upon which the award was based, as well as records associated with any later disability determinations for the Veteran.  
Any attempts to obtain records that are ultimately unsuccessful must be documented in the record.  

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

